Citation Nr: 1816488	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  12-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with degenerative joint disease (DJD) of the left first metatarsophalangeal joint prior to April 18, 2014; in excess of 30 percent from April 18, 2014; and in excess of 50 percent from October 16, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral pes planus with degenerative joint disease of the left first metatarsophalangeal joint, evaluated as 10 percent disabling effective May 20, 2010.  The Veteran filed a timely notice of disagreement (NOD) in October 2010. 

The Board notes that the Veteran was found to have asymptomatic pes planus on her entrance examination, evaluated at zero percent disabling.  Although the condition existed prior to service, it was found that the Veteran's pes planus was permanently worsened as a result of her service.  The RO explained that preservice percentage is normally deducted before assigning any service-connected evaluation less than 100 percent; however, as the Veteran's preservice percentage was zero, no deduction was necessary.  

In a January 2017 rating decision, and during the pendency of the appeal, the RO granted the Veteran an increased rating for pes planus, evaluated as 30 percent disabling effective April 18, 2014.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In June 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In an October 2017 rating decision, the RO granted the Veteran an increased rating for bilateral pes planus, evaluated as 50 percent disabling, effective October 16, 2017.  While this is the maximum possible benefit, it did not cover the entirety of the appeal period, and so the issue of an increased rating prior to October 16, 2017 is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to April 18, 2014, the Veteran's bilateral pes planus has been manifested by moderate symptoms. 

2.  From April 18, 2014 to October 16, 2017, the Veteran's bilateral pes planus has been manifested by severe symptoms.

3.  Since October 16, 2017, the Veteran has been in receipt of the maximum schedular rating available for bilateral pes planus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to April 18, 2014, in excess of 30 percent from April 18, 2014 to October 16, 2017, and in excess of 50 percent thereafter, for bilateral pes planus, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in June 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Board notes that in the Veteran's December 2010 notice of disagreement, she referenced a December 2009 physical therapy report.  This report has not been associated with the Veteran's electronic claims file.  However, in an initial rating case, the level of severity is assessed from the date of initial application for service connection, or in this instance, from May 2010.  Therefore, there is no prejudice to the Veteran in proceeding with adjudication of her increased rating claim. 

The Veteran was afforded VA examinations in August 2010, April 2014, and October 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from her, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (017); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that the severity of her pes planus warrants higher ratings than those currently assigned.

Service connection for bilateral pes planus was granted in an October 2010 rating decision with an initial 10 percent evaluation assigned, effective May 20, 2010, using Diagnostic Code 5276, pertaining to flat feet.  38 C.F.R. § 4.71a (2017).  In a January 2017 rating decision, the RO assigned a 30 percent evaluation, effective April 18, 2014 and in an October 2017 rating decision, the RO assigned a 50 percent evaluation, effective October 16, 2017.

Under Diagnostic Code 5276, bilateral pes planus is assigned a 10 percent rating when moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 30 percent rating is assigned when severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is assigned when pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

With regard to arthritis of the left metatarsophalangeal joint, DC 5010 provides that traumatic arthritis substantiated by x-ray findings is rated as degenerative arthritis (DC 5003); meaning that a rating under this DC will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. Id.  The great toes are minor joints. See 38 C.F.R. § 4.45.

An August 2010 VA examination report reflects that the Veteran complained of bilateral foot pain approximately twice a month, mostly of a poking sensation to the medial arch.  The pain would last an hour if the Veteran took Motrin or would last three days without medication.  The Veteran reported occasional numbness of her right foot with prolonged standing, but denied weakness or fatigue.  The Veteran reported wearing shoe inserts which she found somewhat helpful.  Examination of the feet showed no painful motion, edema, weakness, instability, or tenderness.  There was no deformity, hammertoes, or bunion.  Weight-bearing was abnormal, with about 10 degrees of pronation bilaterally.  There was no breakdown of skin, but there was extremely scaly skin on the plantar surfaces.  The Veteran had callouses on her great toes and heels, but no evidence of shoe wear.  There was no tenderness to the metatarsal heads, heels, great toe, or Achilles tendon.  Calcaneal alignment was within normal limits.  Associated x-ray imaging revealed bilateral pes planus with mild degenerative joint disease (DJD) of the left first metatarsophalangeal joint.  

In December 2010, the Veteran reported that her feet were severely callused and caused pain when walking.  She reported the constant use of an ankle brace and stiff shoe inserts which did little to relieve the painful turn-in of her feet.  See December 2010 notice of disagreement.

VA treatment records reflect complaints of foot pain with a history of pes planus.  The Veteran pes planus was noted to be stable and she was referred for shoe inserts.  See July 2011 through April 2013 VA treatment records.

An April 2014 VA examination report reflects that the Veteran reported pain depending on the day, but denied flare-ups.  She reported wearing shoe insoles with built-up arch supports.  Upon examination, there were characteristic callouses on both feet, but no swelling, tenderness to the plantar surfaces, marked deformity (pronation, abduction, etc.), weight-bearing that fell over or medial to the great toe, inward bowing of the Achilles tendon, marked inward displacement or spasm of the Achilles tendon, or pain on manipulation of the feet.  Pain, weakness, fatigability, or incoordination did not limit functional ability, and there was no functional loss during flare-ups or during repeated use over time.  The Veteran's gait was normal, but she reported using a brace on the right ankle for stability and pain control in her ankle.  Associated imaging studies revealed mild DJD in the first metatarsophalangeal joint of both feet, which the examiner found was likely caused by the abnormal biomechanics of the Veteran's congenital pes planus and her severe obesity. 

Treatment records reflect that in January 2017, the Veteran reported a chronic history of intermittent episodes of right medial ankle pain and was noted to have hindfoot valgus deformity and pes planus.  The Veteran was tender over the posterior tibialis tendon medially, but no other midfoot or forefoot tenderness was found.  The Veteran was placed in a cast boot with a medial wedge.  See Colorado Spring Orthopeadic Group treatment records.  

During the March 2017 Board hearing, the Veteran testified that arch supports had not relieved the pain and swelling in her feet and that she had been prescribed a walking boot and compression sleeves.  She reported pain and swelling in her feet since the military and that she was prescribed anti-inflammatories in addition to over-the-counter pain medications.

VA treatment records reflect that the Veteran wore the boot for approximately 7 weeks and attended physical therapy.  However, it was recommended that she have surgery for further improvement.  See June 2017 VA treatment records.

An October 2017 VA examination report reflects that the Veteran reported constant bilateral foot pain, but denied having flare-ups or functional loss.  She reported that she had worn custom orthotics and a boot on the right foot which did not help, and that she had constantly worn a brace since and used over-the-counter gel orthotics.  Upon examination, the Veteran was found to have characteristic callouses, extreme bilateral tenderness on the plantar surfaces and pronation of both feet, but no indication of swelling or pain during manipulation of the foot.  The weight-bearing line did not fall over or medial to the great toe, there was no inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.  The examiner found that pain contributed to functional loss, including bilateral pain on movement and right-sided pain on nonweight-bearing and disturbance of locomotion, with a slightly antalgic gait noted to offload the right foot.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or after repeated use over time.

In sum, prior to April 18, 2014, the Veteran's pes planus was manifested by pain on use, 10 degrees of pronation, and callouses on her great toe and heel.  These symptoms are most nearly approximated by a moderate level of disability associated with a 10 percent rating.  A 30 percent rating is not warranted, as there was no objective evidence that the Veteran's pes planus symptoms were more nearly approximated by marked deformity, accentuated pain on manipulation and use, or indication of swelling on use.

While the Veteran consistently endorsed pain, this was noted to be mild or moderate in nature and improved by her shoe inserts.  See August 2010 VA examination report.  The Board notes that symptomatology fluctuates with time and the severity of symptomatology increased over time and not on a specific particular date.  However, while the Veteran described her feet as extremely painful and not improved by her shoe inserts in her NOD, VA treatment records reflect that her pain or disability were stable and there was no apparent urgency to correct her orthotics to fit her shoes prior to April 18, 2014.  Thus, a rating in excess of 10 percent is not warranted for the period on appeal prior to April 18, 2014.

For the rating period of April 18, 2014 to October 16, 2017, the Veteran's pes planus was manifested by pain on use and characteristic callouses.  Thus, upon review of the evidence of record, the Board will not disturb the Veteran's currently assigned 30 percent rating.  The Board finds that the medical evidence does not support a rating in excess of 30 percent, as a 50 percent rating is more closely approximated by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and no improvement by orthopedic shoes or appliances. 

From October 16, 2017, the Veteran has been assigned the maximum schedular rating available for bilateral pes planus.  Thus, the Board finds that a schedular rating in excess of 50 percent cannot be granted. 

The Board has also considered whether there is any other basis for granting a higher rating other than that discussed above, but has found none.  In Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As the Veteran's pes planus with degenerative joint disease are listed conditions under Diagnostic Code 5276 and Diagnostic Code 5010, VA has a duty to apply those diagnostic codes to her disability and determine the appropriate disability rating.  

The Veteran's DJD of the left great toes has been included in her rating under Diagnostic Code 5276.  Moreover, a separate rating under Diagnostic Codes 5010/5003, which pertain to degenerative and traumatic arthritis, would violate the rule against pyramiding, as the Veteran's pain on use of the feet is already compensated under Diagnostic Code 5276.  See 38 C.F.R. § 4.14.  There is no evidence that the Veteran has arthritis of any other toes aside from the great toe. Thus, this code does not afford a compensable rating. 

Neither the Veteran nor her representative have raised any other issues regarding the Veteran's bilateral pes planus, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with degenerative joint disease (DJD) of the left first metatarsophalangeal joint prior to April 18, 2014; in excess of 30 percent from April 18, 2014; and in excess of 50 percent from October 16, 2017, is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


